In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-16-00200-CV


                         IN RE JARROD FLAMING, RELATOR

        OPINION ON ORIGINAL PROCEEDING FOR WRIT OF MANDAMUS

                                     May 17, 2016

                            MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Via a petition for writ of mandamus, Jerrod Flaming asks that we order the

Honorable Kregg Hukill, 242nd Judicial District, (trial court) “to delete Bill of Costs

assessment refunding all funds that were illegally seized from relator's trust fund

account, and any other relief that relator may be entitled both in law and equity.” The

“illegally seized” funds apparently reflect attorney’s fees assessed in a bill of costs in

State v. Flaming, No. A18635-1011, Hale County, Texas. Due to his indigence, he was

appointed legal counsel to represent him in that criminal prosecution.          The fees

apparently paid counsel were included in the aforementioned bill of costs once Flaming

was convicted. That was improper in his view since the State failed to prove a change

in his financial circumstances. See Mayer v. State, 309 S.W.3d 552, 557 (Tex. Crim.
App. 2010) (stating that a defendant determined to be indigent is presumed to remain

indigent for the remainder of the proceeding unless evidence illustrates a material

change in the defendant’s financial circumstances). We deny the petition.

      There are several prerequisites to securing a writ of mandamus. One requires

the absence of an adequate legal remedy. In re Stone, No. 07-10-0395-CV, 2010 Tex.

App. LEXIS 9101, at *5 (Tex. App.—Amarillo November 16, 2010, orig. proceeding)

(mem. op.) (stating that to show his entitlement to mandamus relief, a relator must 1)

show that he has no adequate remedy at law to redress the alleged harm and 2) the act

sought to be compelled is ministerial and does not involve a discretionary or judicial

decision). Flaming has such a remedy given that he is attacking, in essence, effort to

remove funds from his inmate trust account. The remedy of which we speak is that

specified in Harrell v. State, 286 S.W.3d 315 (Tex. 2008). According to our Supreme

Court, it consists of an appeal analogous to that taken in civil post-judgment

enforcement actions. Id. at 321.    When the questioned funds are withdrawn, Flaming

may move the trial court to address his complaint, as explained in Harrell. Should the

trial court rule adversely on his motion, he may then appeal the decision.

      Accordingly, we deny the petition for writ of mandamus.

                                                              Brian Quinn
                                                              Chief Justice




                                            2